 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    MICHAEL L. OVERTON,                               No. 2:20-cv-0441-EFB P
12                       Petitioner,
13           v.                                         ORDER
14    CALIFORNIA HEALTH CARE
      FACILITY,
15
                         Respondent.
16

17

18          Mr. Overton is a state prisoner proceeding without counsel. This action was opened when

19   he filed a petition for a writ of habeas corpus. ECF No. 1. However, he has not properly

20   commenced this action.

21          First, the court cannot conduct the required review of the petition because it is not signed.

22   See Fed. R. Civ. P. 11(a) (requiring that “[e]very pleading, written motion, and other paper . . . be

23   signed by at least one attorney of record in the attorney’s name—or by a party personally if the

24   party is unrepresented.”). If Mr. Overton wishes to challenge a judgment of conviction entered

25   against him in state court, he must file a signed application for a writ of habeas corpus using this

26   court’s form petition.

27          Second, Mr. Overton must either file an in forma pauperis affidavit or pay the required

28   filing fee ($5.00). See 28 U.S.C. §§ 1914(a); 1915(a).
 1          Until Mr. Overton submits a signed petition and either pays the filing fee or meets the
 2   requirements of 28 U.S.C. § 1915(a), there is simply no case before the court. See Fed. R. Civ. P.
 3   3; Rule 3, Rules Governing § 2254 Cases; Woodford v. Garceau, 538 U.S. 202, 203 (2003).
 4          Accordingly, IT IS HEREBY ORDERED that:
 5          1. The Clerk of the Court shall strike the petition (ECF No. 1) from the docket.
 6          2. Within 30 days, Mr. Overton shall file a signed petition using the form employed by
 7          this court and stating all claims and prayers for relief.
 8          3. Within 30 days of the date of this order, Mr. Overton shall either pay the $5 filing fee
 9          or submit a complete application for leave to proceed in forma pauperis using the form
10          provided.
11          4. Mr. Overton’s failure to comply with this order may result in this case being closed.
12          5. The Clerk of the Court is directed to send Mr. Overton the court’s form application for
13          writ of habeas corpus and application for leave to proceed in forma pauperis.
14   DATED: March 9, 2020.
15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
